Title: From George Washington to Major General Nathanael Greene, 7 November 1776
From: Washington, George
To: Greene, Nathanael



Dear Sir,
White Plains Novr 7th 1776

The Enemy after having Incamp’d in full view of us, and reconnoitring our Situation for several days thought proper on Tuesday Morning to decamp. they have bent their course to Dob⟨bs⟩ Ferry Inclining towards Kings bridge. what their real designs are, we, as yet, are strangers to; but conjecturing that too little is yet done by General Howe to go into Winter Quarters, we conceive that Fort Washington will be an object for part of his Force, whilst New Jersey may claim the Attention of the other part.
To guard against the evils arising from the first, I must recommend to you, to pay every attention in your power and give every assistance you can, to the Garrison opposite to you. to guard against the latter, it has been determined (but this as much as possible under the rose) in a Council of War, to throw over a body of Troops, so soon as we can with more precission ascertain the destination of the Enemy, into the Jerseys, to facilitate this move, the Quarter Master Genl has sent over for Teams to meet the Troops at the Ferry above, & I should be glad to know your Sentiments of the place they should be March’d to as best for covering the Inhabitants & impeding their progress towards

Philadelphia, if such a Scheme is in contemplation—Would not Brunswick be the most likely place to answer this end? or is it too far from New York? they can have no Capital object in view unless it is Philadelphia—making excursions only into the Jerseys, unless it is for Forage, is playing no more than a small Game, but such a one as may be necessary for them & distressing to the Farmers for which reason the Inhabitants should always be prepared to drive off their Waggons, Teams, and Stock that neither of them may fall into the hands of the Enemy. Impress this speedily, and forcibly upon them. they may rely upon it that the Enemy will leave nothing they find among them, nor do they discriminate between Whig & Tory—woeful experience has convinced the latter in the movements of the Enemy in this State of this Truth.
If you have not already sent my Boxes with Camp Tables and Chairs be so good as to let them remain with you, as I do not know—but I shall move with the Troops designd for the Jerseys perswaded as I am of their having turned their views that way.
I am of opinion that if your Magazines at Princeton were Increased & those in the Vicinity of New York lessen’d it would be better—we find great risque & Inconvenience arising from having stores near Navigation—perhaps a Magazine at Brunswick might not be amiss. the Barracks there should be got in order. I am very sincerely Dr Sir Yr most Obed.

Go: Washington

